PROSPECTUS 62,000 Shares CHOCOLATE CANDY CREATIONS, INC. Common Stock The selling stockholders may offer and sell from time to time up to an aggregate of 62,000 shares of our common stock that they own.For information concerning the selling stockholders and the manner in which they may offer and sell shares of our common stock, see "Selling Stockholders" and "Plan of Distribution" in this prospectus. We will not receive any proceeds from the sale by the selling stockholders of their shares of common stock.We will pay the cost of the preparation of this prospectus, which is estimated at $4,000. Investing in shares of our common stock involves a high degree of risk.You should purchase our common stock only if you can afford to lose your entire investment.See "Risk Factors," which begins on page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The selling stockholders may sell their shares of common stock in the public market based on the market price at the time of sale or at negotiated prices.The selling stockholders may also sell their shares in transactions that are not in the public market in the manner set forth under "Plan of Distribution." The date of this Prospectus is April 22, 2010. The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell or a solicitation of an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. You should rely only on the information contained in this prospectus.We have not authorized any dealer, salesperson or other person to provide you with information concerning us, except for the information contained in this prospectus.The information contained in this prospectus is complete and accurate only as of the date on the front cover page of this prospectus, regardless when the time of delivery of this prospectus or the sale of any common stock.This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 2 Table of Contents PROSPECTUS SUMMARY 4 RISK FACTORS 6 FORWARD-LOOKING STATEMENTS 14 USE OF PROCEEDS 14 SELLING STOCKHOLDERS 15 PLAN OF DISTRIBUTION 18 MARKET FOR COMMON STOCK 20 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 BUSINESS 25 MANAGEMENT 27 PRINCIPAL STOCKHOLDERS 29 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 29 DESCRIPTION OF CAPITAL STOCK 30 EXPERTS 32 LEGAL MATTERS 32 HOW TO GET MORE INFORMATION 33 FINANCIAL STATEMENTS F-1 3 PROSPECTUS SUMMARY This summary does not contain all of the information that is important to you.You should read the entire prospectus, including the Risk Factors and our consolidated financial statements and related notes appearing elsewhere in this prospectus before making an investment decision. Our Business Chocolate Candy Creations, Inc. We were formed as a Delaware corporation on November 1, 2006 to manufacture and sell specialized chocolate, other candy, cookie and cake products.For the years ended December 31, 2009 and December 31, 2008, respectively, we generated $6,578 and $8,351 of revenue from operations, and had a net loss of ($37,638) and ($45,416) respectively.Alyssa Cohen, our president, and chief executive officer, is our only employee.We conduct business under the name "Smiles On Chocolate". We manufacture and sell specialty promotional chocolate, other candy, cookie and cake products on which color images are printed using a portable computer system (the "System") that we purchased from its manufacturer, Chocolate Printing Company, Inc.("CPC") on April 1, 2007.The System incorporates certain patented technologies and proprietary software owned by CPC and was purchased from CPC for cash of $39,536 and 5,000 shares of our common stock valued at $1.00 per share.We sell our products for consumption at events such as parties, weddings, business conferences, Bar and Bat Mitzvahs and charity events.These customized products include specialized chocolate products such as lollipops, portraits, CD's, trading cards and business cards. We believe that our business can grow in two ways.The first would be to expand internally by hiring more employees, purchasing or leasing additional Systems, offering additional product lines and selling additional products.The second would be through acquisitions or mergers with other entities in our or other businesses. Our address is 130 Shore Road, Suite 238, Port Washington, New York 11050, telephone (516) 238-5535, fax (516) 706-4345. References to "we," "us," "our" and similar words refer to Chocolate Candy Creations, Inc. Sale of Securities to the Selling Stockholders In December 2007, we sold, in a private placement, 620 units, each unit consisting of 100 shares of common stock, at $1.00 per share, to 100 accredited investors.No brokerage commissions or other compensation was paid to any third party with respect to the units sold in the private placement. 4 The Offering Common Stock Offered: The selling stockholders are offering a total of 62,000 shares of common stock Outstanding Shares of Common Stock 163,000 shares (1) Use of Proceeds: We will receive no proceeds from the sales of any shares by the selling stockholders (1)Does not include 969,000 shares of common stock issuable upon exercise of warrants held by certain of our stockholders. Summary Financial Information The following information as of December 31, 2009 and December 31, 2008 has been derived from our audited financial statements, which appear elsewhere in this prospectus. Balance Sheet Information: December 31, 2009 December 31, 2008 Working Capital $ 12,820 $ 41,550 Total Assets $ 39,413 $ 78,466 Retained earnings (accumulated deficit) $ (100,141 ) $ (62,503 ) Stockholders’ equity $ 32,859 $ 70,497 5 RISK FACTORS An investment in our securities involves a high degree of risk.In determining whether to purchase our securities, you should carefully consider all of the material risks described below, together with the other information contained in this prospectus before making a decision to purchase our securities.You should only purchase our securities if you can afford to suffer the loss of your entire investment. Risks That Relate to Our Business. We have a limited operating history, limited revenues and only minimal assets. We have a limited operating history and limited revenues to date.We have no significant assets or financial resources.We have had losses and they are likely to continue in the near future.No assurance can be given that we will be able to develop our business organically or through mergers or acquisitions. We need to obtain financing in order to continue our operations. On a prospective basis, we will require both short-term financing for operations and long-term capital to fund our expected growth.One of our shareholders has agreed to loan us up to a maximum of $25,000 at any time upon written request by us.Other than this agreement, we have no existing bank lines of credit and have not established any definitive sources for additional financing.Based on our current operating plan and the potential loan proceeds from one of our shareholders, we believe we have enough cash to meet our anticipated cash requirements for approximately 12 months.We will likely require additional funds if we want to fully implement our business plan and take advantage of evolving market conditions.Additional financing may not be available to us, or if available, then it may not be available upon terms and conditions acceptable to us.If adequate funds are not available, then we may be required to delay, reduce or eliminate product development or marketing programs.Our inability to take advantage of opportunities in the industry because of capital constraints may have a material adverse effect on our business and our prospects. We face intense competition, which could harm our business. Our market is relatively new, intensely competitive, highly fragmented and subject to rapid technological change.We expect competition to intensify and increase over time because there are few barriers to entering the specialty chocolate candy product manufacturing market. We compete against other manufacturers of specialized chocolate and other candy products, including other buyers of Systems, as well as a number of different types of companies that are not in the candy and nonspecialized chocolate candy markets, such as companies that sell party favors. Almost all of our competitors have longer operating histories, greater name recognition, larger established client bases, longer client relationships and significantly greater financial, technical, personnel and marketing resources than we do.Many of our competitors have retail store locations. 6 Our competitors may be able to undertake more extensive marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to potential customers, employees and strategic partners.Further, our competitors may produce chocolate candy products that are equal or superior to our products or that achieve greater market acceptance than our products.Although we have nonexclusive rights to use certain patented technologies and software owned by CPC (the "Technologies") which are incorporated in the System, we do not have any exclusive rights to patented or other proprietary technology that would limit competitors from duplicating our product offerings.We must rely on the skills of our personnel and the quality of our service to our customers. Increased competition is likely to result in price reductions, reduced gross margins additional marketing expenses and loss of market share, any of which would have a material adverse effect on our business, results of operations and financial condition.We cannot assure you that we will be able to compete successfully against existing or future competitors. Our efforts to raise awareness of our corporate identity may not be successful, which may limit our ability to expand our client base and attract acquisition candidates and employees. We believe that building our corporate identity is critical for attracting and expanding our customer base and attracting employees.If we do not continue to build our corporate identity, we may not be able to effect our strategy.Our success will be predicated on providing high quality, reliable and cost-effective products.If customers do not deem our products as meeting their needs, or if we fail to market our products effectively, we will be unsuccessful in maintaining and strengthening our corporate identity.Further, we generally rely on "word of mouth" to obtain new customers which will only happen if our customers are satisfied with our products and service. Changes in raw material and other costs and selling price increases. We use many different commodities for our business, including cocoa, sugar, milk and corn sweeteners.Commodities are subject to price volatility caused by commodity market fluctuations, the quality and availability of supply, weather, currency fluctuations, speculative influences, trade agreements among producing and consuming nations, political unrest in producing countries, consumer demand and changes in governmental agricultural programs.Commodity price increases ultimately result in corresponding increases to customers in the form of higher product prices; however, higher product prices may also result in a reduction in sales volume.If we are not able to increase price realization and productivity to offset increased raw material costs, or if sales volume is significantly reduced, it could have a negative impact on our results of operations and financial condition. 7 Market demand for new and existing products. We operate in highly competitive markets and rely on continued demand for our products.To generate revenues and profits, we must sell products that appeal to our customers.Continued success is dependent on product innovation, including maintaining a strong pipeline of new products and appropriate advertising campaigns and marketing programs.In addition, success depends on our response to consumer trends, consumer health concerns, including obesity and the consumption of certain ingredients, and changes in product category consumption and consumer demographics. Governmental laws and regulations. Changes in laws and regulations and the manner in which they are interpreted or applied may alter the environment in which we operate and, therefore, affect our results of operations or increase liabilities.These include changes in food and drug laws and laws related to advertising and marketing practices.It is possible that we could become subject to additional liabilities in the future resulting from changes in laws and regulations that could result in an adverse effect on the results of our operations and financial condition. If we fail to deliver quality products or fulfill customers' needs, we may face additional expenses, losses or negative publicity. If our products fail to fulfill customer needs our reputation may be damaged.This could have a material adverse effect on our business, results of operations and financial condition.The successful assertion of one or more significant claims against us could have a material adverse effect on our business, results of operations and financial condition.While we carry general and product liability insurance coverage, such coverage may be insufficient to cover such claims. We rely on CPC for technological support and supplies. CPC provides us with technological support for the System as well as supplies such as chocolate blanks, packaging and inks.While we are not required to purchase any such supplies from CPC, if it were to go out of business we would lose its technological support and would be forced to find another supplier which could result in a material adverse effect on our business and financial condition. Failure to avoid infringement of others' intellectual property rights could impair our ability to manufacture and market our products. Although CPC has certain patented technologies which are incorporated in the System, CPC cannot, and, therefore, we cannot, guarantee that the System will be free of claims by third parties alleging that CPC infringed their intellectual property rights.Any such claim could be expensive and time-consuming to defend, and an adverse litigation result or a settlement of litigation could require CPC to stop selling Systems and require us to pay damages, obtain a license from the complaining party or a third party, develop non-infringing alternatives or cease using the System.Any such result could be expensive or could adversely affect our ability to operate profitability, if at all. 8 We are dependent upon our management and we need to engage additional skilled personnel. Our success depends in large part on the skills and efforts of our only officer, our president and chief executive officer, Alyssa Cohen.The loss of the services of Ms. Cohen could have a material adverse effect on the development and success of our business.Ms. Cohen has an employment agreement with us that requires her to devote such of her working time to our business as we and Ms. Cohen determine is necessary for the performance of her duties under her employment agreement.We have not obtained key man insurance on the life of Ms. Cohen.Our future success will depend in part upon our ability to attract and retain additional qualified management and technical personnel.Competition for such personnel is intense and we will compete for qualified personnel with numerous other employers, almost all of which have significantly greater financial and other resources than we.We may experience increased costs in order to retain and attract skilled employees.Our failure to attract additional personnel or to retain the services of key personnel and independent contractors could have a material adverse effect on our ability to operate profitably. If we make any acquisitions, they may disrupt or have a negative impact on our business. If we make acquisitions, we could have difficulty integrating the acquired companies' personnel and operations with our own.In addition, the key personnel of the acquired business may not be willing to work for us.We cannot predict the effect expansion may have on our core business.Regardless of whether we are successful in making an acquisition, the negotiations could disrupt our ongoing business, distract our management and employees and increase our expenses.In addition to the risks described above, acquisitions are accompanied by a number of inherent risks, including, without limitation, the following: · the difficulty of integrating acquired products, services or operations; · the potential disruption of the ongoing businesses and distraction of our management and the management of acquired companies; · difficulties in complying with regulations in other countries that relate to our businesses; · difficulties in maintaining uniform standards, controls, procedures and policies; · the potential impairment of relationships with employees and customers as a result of any integration of new management personnel; · the potential inability or failure to achieve additional sales and enhance our customer base through cross-marketing of the products to new and existing customers; 9 · the effect of any government regulations which relate to the business acquired; · potential unknown liabilities associated with acquired businesses or product lines, or the need to spend significant amounts to retool, reposition or modify the marketing and sales of acquired products or the defense of any litigation, whether or not successful, resulting from actions of the acquired company prior to our acquisition; · difficulties in disposing of the excess or idle facilities of an acquired company or business and expenses in maintaining such facilities; and · potential expenses under the labor, food and drug and other laws of other countries. Our business could be severely impaired if and to the extent that we are unable to succeed in addressing any of these risks or other problems encountered in connection with an acquisition, many of which cannot be presently identified. These risks and problems could disrupt our ongoing business, distract our management and employees, increase our expenses and adversely affect our results of operations.Further, the commencement of business in other countries may be subject to significant risks in areas which we are not able to prepare for in advance. No Dividends. We have not paid any dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future.We intend to retain any earnings to finance the growth of our business and we may never pay cash dividends. Risks Concerning our Securities. Because our stock is not currently traded on the FINRA Electronic Bulletin Board, we cannot predict when or whether an active market for our common stock will develop. Our common stock is traded on the FINRA Electronic Bulletin Board under the symbol “CCYS”.No assurance can be given that any significant market for our stock will develop.In the absence of an active trading market, you may have difficulty buying and selling or obtaining market quotations for our stock; the market visibility for our stock may be limited, and the lack of visibility for our common stock may have a depressive effect on the market price for our common stock. Our stock price may be affected by our failure to meet projections and estimates of earnings developed either by us or by independent securities analysts. Our operating results may fall below the expectations of securities analysts and investors as well as our own projections.In this event, the market price of our common stock would likely be materially adversely affected. 10 The registration and sales of common stock being sold pursuant to this prospectus may have a depressive effect upon the market for our common stock. The shares of common stock being offered by this prospectus constitute a not insignificant portion of the outstanding shares of our common stock.If the selling stockholders sell a significant number of shares of common stock, the market price of our common stock may decline. Accordingly, the mere filing of the registration statement, of which this prospectus is part, could have a significant depressive effect on our stock price which could make it difficult both for us to raise funds from other sources and for the public stockholders to sell their shares. Because we may be subject to the "penny stock" rules, you may have difficulty in selling our common stock. If a public market develops for our common stock and if our stock price is less than $5.00 per share, our stock may be subject to the SEC's penny stock rules, which impose additional sales practice requirements and restrictions on broker-dealers that sell our stock to persons other than established customers and institutional accredited investors.The application of these rules may affect the ability of broker-dealers to sell our common stock and may affect your ability to sell any common stock you may own. According to the SEC, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · "Boiler room"practicesinvolving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · Excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · The wholesale dumping of the same securities by promotersand broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. 11 As an issuer of “penny stock” the protection provided by the federal securities laws relating to forward looking statements does not apply to us. Although the federal securities law provide a safe harbor for forward-looking statements made by a public company that files reports under the federal securities laws, this safe harbor is not available to issuers of penny stocks.As a result, if we are a penny stock we will not have the benefit of this safe harbor protection in the event of any action based upon a claim that the material provided by us, including this prospectus, contained a material misstatement of fact or was misleading in any material respect because of our failure to include any statements necessary to make the statements not misleading. The exercise of outstanding warrants may have a dilutive effect on the price of our common stock. To the extent that outstanding warrants are exercised, dilution to our stockholders may occur.Moreover, the terms upon which we will be able to obtain additional equity capital may be adversely affected, since the holders of the outstanding warrants can be expected to exercise them at a time when we would, in all likelihood, be able to obtain any needed capital on terms more favorable to us than the exercise terms provided by the outstanding warrants. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the Commission, the New York and American Stock Exchanges and the FINRA Stock Market as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance.These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities which are listed on those exchanges or the FINRA Stock Market.Because we are not presently required to comply with many of the corporate governance provisions and because we chose to avoid incurring the substantial additional costs associated with such compliance any sooner than necessary, we have not yet adopted all of these measures.As of the date of this prospectus, we are not in compliance with requirements relating to the distribution of annual and interim reports, the holding of stockholders meetings and solicitation of proxies for such meeting and requirements for stockholder approval for certain corporate actions.Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our stockholders without protections against interested director transactions, conflicts of interest and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations. Reporting requirements may delay or preclude acquisition. Section 13 of the Securities Exchange Act of 1934 (the "Exchange Act") requires companies subject thereto to provide certain information about significant acquisitions including audited financial statements for the company acquired covering one or two years, depending on the relative size of the acquisition.
